Per Curiam.

This is an application by the Association of the Bar of the City of New York to strike respondent’s name from the roll of attorneys. Respondent was admitted to practice in this Department on February 10, 1941. He was convicted in the Supreme Court, New York County, on June 10, 1976, of the crime of forgery in the second degree, based upon his plea of guilty to the 43d count of an indictment filed against him. Such crime is a class D felony (Penal Law, § 170.10).
It is consequently mandatory that this application be granted and respondent’s name should be stricken from the roll of attorneys (Judiciary Law, § 90, subd 4).
Stevens, P. J., Kupferman, Murphy, Lupiano and Capozzoli, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.